DETAILED ACTION
This Office Action is in response to Applicant’s application, 16/649,671, filed on 23 March, 2020, in which claims 1 to 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on 23 March, 2020 have been reviewed and accepted by the Examiner.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the People’s Republic of China on 16 September, 2019. It is noted, however, that applicant has not filed a certified copy of the CN201910871182.2 application as required by 37 CFR 1.55.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Objections
Claim 1 is objected to because of the following informalities:  The claim recites a buffer layer is disposed over the flexible substrate, however, it appears to Examiner that the buffer layer is formed under the flexible substrate, consistent with the figures.  Appropriate correction and/or clarification is required.  For purposes of examination, Examiner will assume Applicant wished to recite ‘under’ not ‘over’.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4 and 11 which recited a Young’s modulus of the flexible substrate located in the bending region is less than a Young’s modulus of the flexible substrate located in the display area and the binding region, Examiner understands that Young’s modulus is the slope of the stress-strain curve for a material and is a material property invariant of structure.  Further that structural stress is a result of these material properties applied to a structure.  Thus to the extent the flexible substrate is the same material it cannot have two different Young’s modulus in the bending and binding region.  To the extent the flexible substrate is not the same material, the claims do not provide for this circumstance, i.e., a flexible substrate comprising a first material located at the bending region and a second material located at the binding region.  While the substrate stiffness may change in the bending area owing to the holes generated in the polyimide with a laser and the resulting mechanical consequences 
Examiner also notes that the recited ‘buffer layer’ appears to be a surface modified portion of the flexible substrate rather than a distinct layer structure.  Applicant is encouraged to identify antecedent basis and written support for any responsive amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2, 5-9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2019/0096913 (Lee) and U.S. 2016/0204183 (Tao).
Regarding claim 1, Lee discloses and suggests an organic light-emitting diode (OLED) display panel, comprising: 
    PNG
    media_image1.png
    525
    872
    media_image1.png
    Greyscale

a flexible substrate, 110 [0048], comprising 
a display area, AA [0035], defined over a front surface, as annotated, of the flexible substrate, 
a bending region, as annotated, located at one end of the display area, as shown, and 
a binding region, as annotated, located over a back surface of the flexible substrate, as shown, wherein the bending region is configured to 
a signal wiring layer, as described at [0071], is provided in the bending region, [0036], the signal wiring layer connects the display area and the binding region, [0036], and the signal wiring layer comprises a plurality of signal wires, [0006].

    PNG
    media_image2.png
    590
    580
    media_image2.png
    Greyscale
Lee does not teach a buffer layer is disposed over the flexible substrate at a position corresponding to the bending region, and the buffer layer is configured to adjust a position of a neutral layer of the bending region into the signal wiring layer.
Tao is directed to improvements in displays using flexible substrates and regarding claim 1 teaches;
a flexible substrate, 30 [0033], comprising 
a display area, 14A [0042], defined over a front surface, as annotated, of the flexible substrate, as shown
a bending region, 14B [0042], located at one end of the display area, as shown, and a
binding region, 14C, located over a back surface of the flexible substrate, as shown, wherein the bending region is configured to be 
a signal wiring layer, 74 [0046], is provided in the bending region, as shown, the signal wiring layer connects the display area and the binding region, as shown, and the signal wiring layer comprises a plurality of signal wires, as shown; and 
a buffer layer, as annotated, is disposed 

    PNG
    media_image3.png
    508
    790
    media_image3.png
    Greyscale
Taken as a whole, the prior art is directed to bent OLED displays.  Tao teaches the use of a buffer layer, i.e. a hole in the flexible substrate, can be used to configure the neutral stress plan with the metal traces.  An artisan would find it desirable to configure the metal traces in a neutral stress state to improve resistance to cracking and breaking during the bending process.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 wherein a buffer layer is disposed over the flexible substrate at a position corresponding to the bending region, KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 2 which depends upon claim 1, Tao teaches the buffer layer is disposed at a side of the flexible substrate facing away from the signal wiring layer.
Regarding claim 5 which depends upon claim 1, Lee modified by Tao results the OLED display panel further comprises a first back-plate, 122 [0044], and a second back-plate, 124 [0044], wherein the first back-plate and the second back-plate are disposed over the back surface of the flexible substrate, as shown, and the first back-plate and the second back-plate are respectively disposed at two ends of the buffer layer.
Regarding claim 6 which depends upon claim 5, Lee teaches the first back-plate and the second back-plate are made of polyethylene terephthalate at [0046].
Regarding claim 7 which depends upon claim 1, Lee teaches the flexible substrate is made of polyimide at [0044].
Regarding claim 8 and referring to the discussion at claim 1, Lee discloses an organic light-emitting diode (OLED) display panel, comprising: a flexible substrate, 110, comprising a display area, AA, defined over a front surface, as annotated, of the flexible substrate, as shown, a bending region, as annotated, located at one end of the display area, as shown, and a binding region, as annotated, located over a back surface of the flexible substrate, as shown, wherein the bending region is configured to be bendable to 
Lee does not teach a buffer layer is disposed over the flexible substrate at a position corresponding to the bending region, and the buffer layer is configured to adjust a position of a neutral layer of the bending region into the signal wiring layer.
Tao is directed to improvements in flexible OLED reliability and referring to the discussion at claim 1, Tao discloses an organic light-emitting diode (OLED) display panel, comprising: a flexible substrate, 30, comprising a display area, 14, defined over a front surface, as annotated, of the flexible substrate, as shown, 14B, as annotated, located at one end of the display area, as shown, and a binding region, 14C, located over a back surface of the flexible substrate, as shown, wherein the bending region is configured to be bendable to the binding region, as shown, and a signal wiring layer, 74, is provided in the bending region, as shown, and a buffer layer, as annotated, is disposed 
For the reasons discussed at claim 1 it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 8 comprising a buffer layer is disposed over the flexible substrate at a position corresponding to the bending region, and the buffer layer is configured to adjust a position of a neutral layer of the bending region into the signal wiring layer to improve the reliability of the signal wiring layer and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 9 which depends upon claim 8, Tao teaches the buffer layer is disposed at a side of the flexible substrate facing away from the signal wiring layer.
Regarding claim 12 which depends upon claim 8, Lee modified with Tao’s buffer layer results in the OLED display panel further comprising a first back-plate, 122, and a second back-plate, 124, wherein the first back-plate and the second back-plate are disposed over the back surface of the flexible substrate, and the first back-plate and the second back-plate are respectively disposed at two ends of the buffer layer.
Regarding claim 13 which depends upon claim 12, Lee teaches the first back-plate and the second back-plate are made of polyethylene terephthalate at [0046].
Regarding claim 14 which depends upon claim 8, Lee teaches the flexible substrate is made of polyimide at [0044]
Allowable Subject Matter
Claims 3 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 3 and 10 which depends upon claims 2 and 9 respective, the prior art fails to teach the buffer layer comprises a plurality of patterned holes.
Claims 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 15, the prior art fails to disclose the method of claim 15 comprising the step S10: fabricating a sacrificial layer over a glass corresponding to a bending region, wherein the sacrificial layer comprises a plurality of nanoparticles, and a flexible substrate is fabricated over the sacrificial layer and the glass and the step S30: forming a buffer layer over the flexible substrate at a position corresponding to the bending region, wherein the buffer layer is configured to adjust a position of a neutral layer of the bending region into the signal wiring layer.
Claims 16-20 depend directly or indirectly on claim 15 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.E. Schoenholtz/Primary Examiner, Art Unit 2893